EXHIBIT 10.1

 


STOCKHOLDER AND VOTING AGREEMENT


 

THIS STOCKHOLDER AND VOTING AGREEMENT (this “Agreement”), dated as of May 13,
2010, is made and entered into among Merit Medical Systems, Inc., a Utah
corporation (the “Buyer”), and Cerberus Partners, L.P. and Cerberus
International, Ltd. (each a “Stockholder” and collectively, the “Stockholders”).

 

RECITALS

 

A.            The Buyer and Biosphere Medical, Inc., a Delaware corporation (the
“Company”), have entered into an Agreement and Plan of Merger, dated as of the
date hereof (the “Transaction Agreement”), pursuant to which and subject to the
conditions set forth therein, a wholly owned subsidiary of the Buyer will merge
with the Company, and the Buyer will thereby acquire the business and assets of
the Company.  Except as otherwise defined herein, capitalized terms used herein,
but not otherwise defined, have the respective meanings ascribed thereto in the
Transaction Agreement.

 

B.            As of the date hereof, the Stockholders beneficially own and are
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) that number of shares of the Series A Preferred Stock, par
value $0.01 per share, of the Company, as set forth on the attached Exhibit A
(which is incorporated herein by this reference) (the “Shares”), which Shares
entitle the Stockholders to vote on all matters presented to the stockholders of
the Company.  The Shares owned by the Stockholders, together with any other
Shares of the Company the beneficial ownership of which is acquired by the
Stockholders, subsequent to the date of this Agreement, are collectively
referred to herein as “Subject Shares.”

 

C.            As a condition and inducement to the Buyer’s willingness to enter
into the Transaction Agreement, the Company has requested that the Stockholders
agree, and the Stockholders have agreed, to enter into this Agreement.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements contained in this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

ARTICLE I

 

VOTING AGREEMENT

 

1.1           Agreement to Vote Subject Shares.  From the date hereof through
the earlier of: (a) the closing of the transactions contemplated by the
Transaction Agreement; (b) the termination of the Transaction Agreement in
accordance with its terms and (c) such time as the Company Board withholds,
withdraws or modifies its recommendation with respect to the Company Voting
Proposal, (the periods set forth in such clauses (a), (b) or (c), the
“Pre-Closing Period”), at any meeting of the stockholders of the Company called
to consider and vote upon the adoption and approval of the Merger and the other
transactions contemplated by the Transaction Agreement (and at any and all
postponements and adjournments thereof), and in connection with any other action
to be taken in respect of the adoption and approval of the Transaction Agreement
by written consent of stockholders of Company, the Stockholders shall vote or
cause to be voted (including by written consent, if applicable) all of the
Subject Shares, whether heretofore owned or hereinafter acquired, in favor of
the adoption and approval of the Merger and in favor of any other matter
necessary for the consummation of the transactions contemplated by the
Transaction Agreement (collectively, the “Transaction”), and considered and
voted upon at any such meeting or made the subject of any such written consent,
as applicable.  During the Pre-Closing Period, at any meeting of the
stockholders of the Company called to consider and vote upon any Other Proposal
(as hereinafter defined) (and at any and all

 

--------------------------------------------------------------------------------


 

postponements and adjournments thereof), and in connection with any action to be
taken in respect of any Other Proposal by written consent of stockholders of
Company, the Stockholders shall vote or cause to be voted (including by written
consent, if applicable) all of the Subject Shares against such Other Proposal. 
For purposes of this Agreement, the term “Other Proposal” means any (x) proposal
to acquire the stock or assets of the Company made by any person or group other
than the Buyer or (y) other action which is intended or could reasonably be
expected to impede, interfere with, delay or materially and adversely affect the
contemplated economic benefits to the Buyer of the Transaction or any of the
other transactions contemplated by this Agreement; provided, however, that
neither the Transaction nor any other transaction contemplated by the
Transaction Agreement to be consummated by the Buyer and the Company in
connection therewith shall constitute an Other Proposal.  The Stockholders shall
not enter into any agreement or understanding with any person or entity the
effect of which would be a violation of the provisions and agreements contained
in this Section 1.1.  For avoidance of doubt, this Agreement is not a voting
trust pursuant to Delaware law.

 

1.2           Irrevocable Proxy.

 

(a)           Grant of Proxy.  SOLELY IN THE EVENT OF A FAILURE BY A STOCKHOLDER
TO VOTE ITS SUBJECT SHARES IN ACCORDANCE WITH ITS OBLIGATIONS IN SECTION 1.1 OF
THIS AGREEMENT, UPON SUCH EVENT EACH SUCH STOCKHOLDER HEREBY APPOINTS THE BUYER
AND ANY DESIGNEE OF THE BUYER, EACH OF THEM INDIVIDUALLY, EACH STOCKHOLDER’S
PROXY, WITH THE IRREVOCABLE FULL POWER OF SUBSTITUTION AND RESUBSTITUTION, TO
VOTE OR ACT BY WRITTEN CONSENT WITH RESPECT TO THE SUBJECT SHARES ONLY TO VOTE
THE SUBJECT SHARES AS INDICATED IN SECTION 1.1 HEREOF.  THIS PROXY IS GIVEN TO
SECURE THE PERFORMANCE OF THE DUTIES OF EACH STOCKHOLDER UNDER THIS AGREEMENT. 
EACH STOCKHOLDER AFFIRMS THAT THIS PROXY IS COUPLED WITH AN INTEREST AND SHALL
BE IRREVOCABLE.  EACH STOCKHOLDER SHALL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH
OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY.

 

(b)           Other Proxies Revoked.  Each Stockholder, severally and not
jointly, represents that any proxies heretofore given in respect of the Subject
Shares of such Stockholder are not irrevocable, and that all such proxies are
hereby revoked.

 

1.3           No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in the Buyer, the Transitory Subsidiary, or the Company any
direct or indirect ownership or incidence of ownership of or with respect to any
Subject Shares.  Subject to the terms of this Agreement, all rights, ownership
and economic benefits of and relating to the Subject Shares shall remain vested
in and belong to the Stockholders, and the Buyer, the Transitory Subsidiary, and
the Company shall have no authority to manage, direct, superintend, restrict,
regulate, govern, or administer any of the policies or operations of the Company
or exercise any power or authority to direct the Stockholders in the voting of
any of the Subject Shares, except as otherwise specifically provided herein, or
in the performance of the Stockholders’ duties or responsibilities as
stockholders of the Company.

 

1.4           Stockholder Capacity.  Each Stockholder is entering into this
Agreement solely in its capacity as a record holder and/or beneficial owner of
Subject Shares and nothing in this Agreement shall be deemed to impose any
obligation, restriction, limitation or liability on such Stockholder, or any of
such Stockholder’s officers, directors, employees, partners, members, agents or
representatives (as the case may be), in any other manner or capacity including,
without limitation in any capacity as an officer, director, employee, agent or
representative of the Company.  Nothing in this Agreement shall be deemed to
impose any obligation, restriction, limitation or liability on any Stockholder
as a result of any action or inaction of any other stockholder of the Company. 
In no event shall any Stockholder have any liability for any breach by any other
Stockholder of any representation, warranty, covenant or other agreement made by
such other Stockholder pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II


 

REPRESENTATIONS AND WARRANTIES

 

2.1           Certain Representations and Warranties of Each Stockholder.  Each
Stockholder, severally and not jointly, hereby represents and warrants to the
Company that:

 

(a)           Power and Authority; Execution and Delivery.  Such Stockholder has
all requisite legal capacity, power, and authority to enter into this Agreement
and to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of such Stockholder.  This Agreement has been
duly executed and delivered by such Stockholder and, assuming that this
Agreement constitutes the valid and binding obligation of the other parties
hereto, constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity.

 

(b)           No Conflicts.  The execution and delivery of this Agreement do not
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not:  (i) conflict with or result in any breach of
any organizational documents applicable to such Stockholder; or (ii) conflict
with, result in a breach or violation of, or default (with or without notice or
lapse of time or both) under, or give rise to a material obligation, a right of
termination, cancellation, or acceleration of any material obligation or a loss
of a material benefit under, or require notice to or the consent of any person
under any agreement, instrument, undertaking, law, rule, regulation, judgment,
order, injunction, decree, determination, or award binding on such Stockholder,
other than any such conflicts, breaches, violations, defaults, obligations,
rights, or losses that individually or in the aggregate would not: 
(x) materially impair the ability of such Stockholder to perform such
Stockholder’s obligations under this Agreement; or (y) prevent or materially
delay the consummation of any of the transactions contemplated hereby.

 

2.2           Certain Representations and Warranties of the Buyer.  The Buyer
hereby represents and warrants to each Stockholder that:

 

(a)           Power and Authority; Execution and Delivery.  The Buyer has all
requisite legal capacity, power, and authority to enter into this Agreement and
to consummate the transactions contemplated hereby.  The execution and delivery
of this Agreement by the Buyer and the consummation by the Buyer of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Buyer.  This Agreement has been duly executed and
delivered by the Buyer and, assuming that this Agreement constitutes the valid
and binding obligation of the other parties hereto, constitutes a valid and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws affecting creditors’
rights and remedies generally and to general principles of equity.

 

(b)           No Conflicts.  The execution and delivery of this Agreement do not
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not:  (i) conflict with or result in any breach of
any organizational documents applicable to the Buyer; or (ii) conflict with,
result in a breach or violation of, or default (with or without notice or lapse
of time or both) under, or give rise to a material obligation, a right of
termination, cancellation, or acceleration of any material obligation or a loss
of a material benefit under, or require notice to or the consent of any person
under any agreement, instrument, undertaking, law, rule, regulation, judgment,
order, injunction, decree, determination, or award binding on the Buyer, other
than any such conflicts, breaches, violations, defaults, obligations, rights, or
losses that individually or in the aggregate would not: (x) materially impair
the ability of the Buyer to perform the Buyer’s obligations under this
Agreement; or (y) prevent or materially delay the consummation of any of the
transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

CERTAIN COVENANTS

 

3.1           Certain Covenants of the Stockholders.

 

(a)           Restriction on Transfer of Subject Shares, Proxies and
Noninterference.  During the Pre-Closing Period, each Stockholder agrees not to,
directly or indirectly, except pursuant to or permitted by the terms and
conditions of this Agreement: (i) offer for sale, sell, transfer, tender, loan,
pledge, encumber, assign, or otherwise dispose of, or enter into any contract,
option, or other arrangement or understanding with respect to or consent to the
offer for sale, sale, transfer, tender, pledge, encumbrance, assignment, or
other disposition of, grant any rights with respect to, or enter into any
transaction which is designed to, or might be reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) of any right, title and
interest any or all of the Subject Shares; (ii) grant any proxies or powers of
attorney, deposit any of the Subject Shares into a voting trust or enter into a
voting agreement with respect to any of the Subject Shares; or (iii) take any
action that would make any representation or warranty contained herein untrue,
inaccurate or incorrect in any material respect or have the effect of materially
impairing the ability of such Stockholder to perform such Stockholder’s
obligations under this Agreement or preventing or materially delaying the
consummation of any of the transactions contemplated hereby or by the
Transaction Agreement; provided, however, that notwithstanding the foregoing
provisions of this Section 3.1(a), a Stockholder may take any of the actions
described in Section 3.1(a)(i), (ii) and (iii) if (x) the person receiving all
or any portion of the Subject Shares or interest therein or (y) the person
receiving the proxy or entering into any voting trust, power-of-attorney or
other agreement or arrangement with respect to any voting of any Subject Shares
during the term of this Agreement, agrees in writing, in an instrument
reasonably acceptable to the Buyer, to be bound by this Agreement as a
Stockholder.  Notwithstanding the foregoing, each Stockholder may convert its
shares of Company Series A Preferred Stock into Company Common Stock (which
resulting shares of Company Common Stock would remain subject to the terms of
this Agreement as “Subject Shares”) and each Stockholder may take such actions
as may be required in connection with a redemption by the Company of shares of
Company Series A Preferred Stock.

 

(b)           No Solicitation.  From and after the time of the No-Shop Start
Date, each Stockholder shall not, nor shall it authorize or permit any director,
officer, employee or any investment banker, attorney or other advisor or
representative of, such Stockholder (collectively, the “Stockholder
Representatives”) to, directly or indirectly, knowingly (A) initiate, solicit or
encourage any Acquisition Proposal, or (B) participate or engage in any
discussions or negotiations with, or provide any information to, any person
making any Acquisition Proposal.  From and after the time of the No-Shop Start
Date, each Stockholder shall immediately cease and terminate, and shall cause
its Stockholder Representatives to immediately cease and cause to be terminated,
all existing discussions or negotiations with any persons conducted heretofore
with respect to an Acquisition Proposal.  Notwithstanding anything to the
contrary in this Agreement, (x) if the Company, its subsidiaries or any of their
respective Representatives has provided information to or entered into
discussions or negotiations with, in each case in compliance with the provisions
of Section 6.1 of the Transaction Agreement, any person or persons in response
to an Acquisition Proposal made by such person or persons, then each Stockholder
and its Stockholder Representatives may provide information to and engage in
discussions or negotiations with such person or persons as and to the extent
that the Company, its subsidiaries or their respective Representatives is
permitted to do so pursuant to the terms of the Transaction Agreement and
(y) each Stockholder shall be permitted to comply with its disclosure
obligations under applicable law.

 

3.2           Timing of Payment.  On account of the Stockholders entering into
this Agreement, the Buyer shall pay (or cause to be paid) concurrent with the
Effective Time the Common Merger Consideration to each Stockholder for the
shares of Company Common Stock that are owned by each such Stockholder as of
immediately prior to the Effective Time (including any shares of Company Common
Stock issued upon a conversion of shares of Company Series A Preferred Stock),
by wire transfer in immediately available funds pursuant to wire transfer
instructions provided by each such Stockholder to the Buyer prior to the
Effective Time.  The Buyer’s obligations under this Section 3.2 to each
Stockholder are subject to its receipt from a Stockholder prior to the Effective
Time of

 

4

--------------------------------------------------------------------------------


 

fully executed letters of transmittal in a form provided by the Buyer that is
reasonable and customary for the Company Common Stock (“Letters of
Transmittal”).  The Buyer agrees to deliver or cause to be delivered to each
Stockholder, not less than ten (10) full calendar days prior to the Effective
Time, one or more Letters of Transmittal to be completed by each such
Stockholder.  Notwithstanding the foregoing, in the event that the Buyer fails
to deliver such Letters of Transmittal to a Stockholder within such ten
(10) full calendar day period, such Stockholder shall not be obligated to
complete such Letters of Transmittal as a condition of receiving the Common
Merger Consideration concurrent with the Effective Time as provided in this
Section 3.2.

 


ARTICLE IV


 

MISCELLANEOUS

 

4.1           Fees and Expenses.  Each party hereto shall pay its own expenses
incident to preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby, except as otherwise
provided herein.

 

4.2           Amendment.  This Agreement may not be amended, except by an
instrument in writing signed on behalf of each of the parties hereto.

 

4.3           Termination.  Unless the parties otherwise agree in writing, this
Agreement shall automatically terminate and be null and void and have no effect
upon the earliest to occur of (a) the mutual written consent of the Buyer and
each of the Stockholders, (b) the Effective Time, (c) the termination of the
Transaction Agreement in accordance with its terms, (d) the withholding,
withdrawal or modification by the Company Board of its recommendation with
respect to the Company Voting Proposal, and (e) at each Stockholder’s option
(but only with respect to such Stockholder), upon written notice by such
Stockholder to the Buyer from and after any amendment, waiver or modification to
the terms of the Transaction Agreement that (i) changes the form of, or
decreases the amount of, or alters the timing of payment from what is set forth
in the Transaction Agreement of the Common Merger Consideration and/or the
Series A Merger Consideration or (ii) otherwise materially and adversely affects
such Stockholder in its capacity as a holder of capital stock in the Company;
provided that Article IV shall survive any such termination; and, provided,
further, that Section 3.2 shall survive any termination of this Agreement
described in clause (b) above.  Nothing in this Section 4.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement.

 

4.3           Extension; Waiver.  Any agreement on the part of a party to waive
any provision of this Agreement, or to extend the time for any performance
hereunder, shall be valid only if set forth in an instrument in writing signed
on behalf of such party.  The failure of any party to this Agreement to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of such rights.

 

4.4           Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement of the parties hereto, and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement, and is not intended to confer
upon any person other than the parties hereto any rights or remedies.

 

4.5           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflict of laws
thereof.

 

4.6           Notices.  All notices, requests, claims, demands, and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, or sent by overnight courier or telecopy
(providing proof of delivery) to the address set forth below (or, in each case,
at such other address as shall be specified by like notice).

 

5

--------------------------------------------------------------------------------


 

If to the Buyer, to:

 

Merit Medical Systems, Inc.

1600 West Merit Parkway

South Jordan, UT 84095

Attn:  Fred Lampropoulos

Telecopy:  (801) 253-1688

 

with a copy (which shall not constitute notice) to:

 

Merit Medical Systems, Inc.

1600 West Merit Parkway

South Jordan, UT 84095

Attention:  Rashelle Perry

Telecopy:  (801) 208-4302

 

and with a further copy (which shall not constitute notice) to:

 

Parr Brown Gee & Loveless, PC

185 S. State St., Suite 800

Salt Lake City, UT 84111

Attn:  Scott W. Loveless

Telecopy:  (801) 532-7750

 

If to the Stockholders, to the addresses set forth on the signature page hereto.

 

4.7           Assignment.  Except to a wholly owned subsidiary or an Affiliate
or as permitted by Section 3.1(a), neither this Agreement nor any of the rights,
interests, or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by a Stockholder without the
prior written consent of the Buyer, and any such assignment or delegation that
is not consented to shall be null and void other than an assignment or
delegation to a wholly owned subsidiary or an Affiliate or as permitted by
Section 3.1(a).  This Agreement, together with any rights, interests, or
obligations of the Buyer hereunder, may be assigned or delegated, in whole or in
part, by the Buyer without the consent of or any action by the Stockholders upon
notice by the Buyer to the Stockholders as provided herein; provided that, such
assignment and delegation is made to a person (an “Assignee”) to whom the rights
and interests of the Buyer under the Transaction Agreement are assigned. 
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns (including, without limitation, any person to whom any Subject
Shares are sold, transferred, assigned, or passed, whether by operation of law
or otherwise).

 

4.8           Confidentiality.  The Stockholders recognize that successful
consummation of the transactions contemplated by this Agreement may be dependent
upon confidentiality with respect to the matters referred to herein.  In this
connection, pending public disclosure of the transactions contemplated by the
Transaction Agreement, each Stockholder hereby agrees not to disclose or discuss
such matters with anyone not a party to this Agreement (other than its counsel
and advisors, if any) without the prior written consent of the Buyer, except for
filings required pursuant to the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, including filing this Agreement as an
exhibit to any such filings, it being acknowledged by the Buyer that the
Stockholders may be required to file an amendment to a Schedule 13D disclosing,
among other things, the existence of this Agreement and the transactions
contemplated hereby, or disclosures its counsel advises are necessary in order
to fulfill its obligations imposed by law, in which event the Stockholders shall
give notice of such disclosure to the Buyer as promptly as practicable so as to
enable the Buyer to seek a protective order promptly from a court of competent
jurisdiction with respect thereto.

 

6

--------------------------------------------------------------------------------


 

4.9           Further Assurances.  The Stockholders shall execute and deliver
such other documents and instruments and take such further actions as may be
necessary or appropriate and reasonably requested by the Buyer in order to
ensure that the Buyer receives the full benefit of this Agreement at the Buyer’s
sole cost and expense.

 

4.10         Enforcement.  Irreparable damage may occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  Accordingly, the parties shall be
entitled to apply for an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement.

 

4.11         Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal, or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision or portion of any provision had never been
contained herein.

 

4.12         Descriptive Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

4.13         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other parties.

 

[remainder of page intentionally left blank; signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Stockholder and
Voting Agreement to be signed as of the day and year first written above.

 

 

The Buyer:

 

 

 

MERIT MEDICAL SYSTEMS, INC.:

 

 

 

By:

/s/ Fred Lampropoulos

 

Name:

Fred Lampropoulos

 

Title:

Chief Executive Officer

 

 

 

 

 

 

The Stockholders:

 

 

 

 

 

 

CERBERUS PARTNERS, L.P.

 

 

 

 

 

By:

Cerberus Associates, L.L.C.,

 

 

 

its general partner

 

 

 

 

 

By:

/s/ Seth P. Plattus

 

 

Name: Seth P. Plattus

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

 

CERBERUS INTERNATIONAL, LTD.

 

 

 

 

 

By:

Partridge Hill Overseas Management, LLC,

 

 

 

its investment manager

 

 

 

 

 

 By:

/s/ Seth P. Plattus

 

 

Name: Seth P. Plattus

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

 

Addresses for the Stockholders pursuant to Section 4.6:

 

 

 

 

 

c/o Cerberus Capital Management, L.P.

 

 

299 Park Avenue

 

 

New York, NY 10171

 

 

Attention: General Counsel

 

 

Facsimile: (212) 891-1540

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Lowenstein Sandler PC

 

 

65 Livingston Avenue

 

 

Roseland, NJ 07068

 

 

Attention: Robert G. Minion, Esq.

 

 

Facsimile: (973) 597-2400

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Series A Preferred Stockholders

 

Stockholder

 

Number of Series A Preferred Shares
(on an as converted basis)

Cerberus International, Ltd.

 

3,171 shares of Series A Preferred Stock (792,750 shares of common stock on an
as converted basis)

 

 

 

Cerberus Partners, L.P.

 

1,645 shares of Series A Preferred Stock (411,250 shares of common stock on an
as converted basis)

 

9

--------------------------------------------------------------------------------